Citation Nr: 1411600	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from April 1948 to March 1952, to include a tour of duty in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board has recharacterized the issues with regard to the low back to reflect the correct procedural posture of the claim.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Service connection for a low back disability was most recently denied in an unappealed March 1995 rating decision on the grounds that no nexus to service or the service-connected left thigh disability was shown.

2.  Evidence received since March 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  The Veteran sustained a shell fragment wound (SFW) of the left thigh in combat.

4.  Currently diagnosed lumbar spondylosis and degenerative changes are caused by the SFW of the left thigh.

5.  Currently diagnosed left hip osteoarthritis and osteoporosis were not first manifested during active military service or during the first post service year; they are not caused or aggravated by the SFW of the left thigh.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying service connection for a low back disability is final; however, new and material evidence has since been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a),  20.1103 (2013).

2.  The criteria for service connection of a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection of a low hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening of the previously denied claim of service connection for a low back disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

For the remaining issue, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A January 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in December 2010.  Although the examiner made clinical findings necessary to diagnosis and evaluation of the claimed disabilities, she failed to adequately address the specific allegations of the Veteran regarding his altered gait or to discuss the possibility of aggravation of a condition by service.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The December 2010 examination is therefore not adequate for adjudication purposes.

The Board therefore referred the claims for a medical opinion from a qualified VA doctor, based on a records review.  38 C.F.R. § 20.901(a).  The Veteran was notified VA was seeking such an opinion in December 2013, and was provided a copy of the resulting report in January 2014.  The Veteran has since indicated he has no additional evidence to submit, and requested that the Board proceed with adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

The Board notes that in addressing the merits of the claim in the March 2011 decision on appeal, the RO appears to have tacitly reopened the previous denial regarding the low back.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In March 1992, the RO denied service connection for a wound of the back.  The Veteran was provided with notice of his appellate rights but did not submit a notice of disagreement nor new and material evidence within one year of the decision.  It thus became final.  In March 1995, the RO denied service connection for a low back disability, finding "no causal connection" between service and any current disability.  The Veteran did not appeal this decision or submit new and material evidence within one year, and it became final in March 1996.  Since that time, the Veteran has alleged, and submitted medical evidence documenting, an altered gait, which he argues has contributed to the development of back problems.  This allegation, and the medical findings in support, were not made or created at the time of the 1995 denial.  They are therefore new.

Further, they are material, as they raise a reasonable possibility of substantiating the claim; the evidence of a now-documented altered gait associated with his service-connected disability required additional development which could lead to evidence (a nexus opinion) supporting the Veteran's argument.  Shade v. Shinseki, 24 Vet. App. 110. (2010).  The claim is properly reopened; the merits of the claim are addressed below.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Osteoarthritis is a listed disability; the applicable presumptive period is one year from separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Low Back

The Veteran alleges that his in-service SFW of the left thigh has resulted in an altered gait, which has in turn caused low back problems.  VA treatment and examination reports document current diagnoses of lumbar spondylosis and degenerative changes.  

At a December 2010 VA examination, the examining nurse practitioner opined that the spine changes were consistent with aging.  She stated that the documented SFW "would not be responsible for the current condition of the lumbar spine."  Although she noted an altered gait, she did not discuss whether such could have played any role in the development of the current disability.

A VA orthopedic surgeon was consulted to address this possibility.  Following review of the claims file, the surgeon opined in November 2013 that the SFW, with retained metal fragments in the iliopsoas muscle, would have altered the Veteran's gait, and this alteration was more likely than not causing the currently diagnosed spondylosis and degenerative changes.

The positive November 2013 opinion is entitled to greater weight than the negative December 2010 opinion.  The examiner is more highly qualified and considers all relevant factors in rendering his opinion.  His rationale is full and complete, based in clinical findings and medical authority, and without conclusory statements.

Accordingly, the preponderance of the evidence of record supports the Veteran's claim, and service connection for a low back disability is warranted.

	Left Hip

As with the low back, the Veteran has alleged that his left thigh SFW caused or aggravated his left hip disability.  Diagnoses of osteoarthritis and osteoporosis in the left hip joint are documented in VA examination and treatment records.

The December 2010 VA examiner opined that because the SFW did not actually penetrate the joint space at the time of injury, and had remained stable in place over the years, the current disability was less likely than not related to the SFW injury.  She noted also that the right hip showed similar symptomatology, but had not been subject to the injury.  Again, the potential impact of an altered gait was not discussed.

The reviewing VA orthopedic surgeon in November 2013 agreed with the conclusion of the December 2010 VA examiner.  In the absence of an intra-articular injury, no nexus between the DFW and left hip disability could be shown.  The surgeon also specified that there was no mechanism by which an altered gait or the retained shell fragment would cause or aggravate the degenerative shown.  He described the motions in the pelvis and lower back and how an altered gait affected such.

The Veteran has expressed his sincere belief that his SFW of the left thigh contributes in some fashion to his left hip problems.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the etiology of the current left hip disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is not merely reporting an observed cause and effect relationship; he is attempting to discern a connection between a remote injury and a relatively recent diagnosis through application of logic and observation.  However, as the VA surgeon demonstrates, there are medical principles of biomechanics with which the Veteran is simply unfamiliar.  His opinion in this instance, however sincerely held, is not competent evidence.

In addition, there is no indication the left hip disability is directly related to service. The Veteran has not made such an allegation, nor does the competent medical evidence of record indicate a possibility of such.  The opinion of the VA orthopedic surgeon in November 2013 was that the injury incurred in service, the bullet fragment lodged next to the lesser trochanter, was not likely to be the etiology of or causally related to his current left hip symptoms.  The orthopedic surgeon explained that he was unaware of any mechanism where the presence of an extra-articular metallic fragment would lead to degenerative change of the hip joint.

The Board has considered the applicability presumptive service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence or allegation of arthritis within the first post-service year.  The first evidence of "very mild" hip degeneration is in private records from June1989.  Presumptive service connection is not available.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Service connection for a left hip disability is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, reopening of the previously denied claim of service connection for a low back disability is granted.

Service connection for a low back disability is granted.

Service connection for a left hip disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


